EU-Russia relations (debate)
The first item on the agenda is the Council and Commission statements on EU-Russia relations.
Member of the Commission. - Mr President, the European Union's relationship with Russia is one of the most challenging of our times. On the one hand, we see a complex web of joint activities and interwoven interests. On the other, we see the backdrop of events in Georgia.
The European Council has asked for a review of EU-Russia relations and this reflection takes place in the context of events which have cast a serious shadow over the EU-Russian relationship. The violation of Georgia's territorial integrity with the use of force and Russia's unilateral recognition of Abkhazia and South Ossetia remain unacceptable, and we cannot share the principles of foreign policy recently articulated in Moscow, including the resurgence of spheres of influence.
Therefore, the ongoing review has to make a rather sober assessment of the EU's own self-interest in this relationship. Yet, at the same time, economic and trade relations between the European Union and Russia are strong, and getting stronger. Russia is already our third-most important trading partner and we see growth rates of up to 20% a year. Energy is a major factor, but there is also impressive growth in services.
With its recent high growth rates and emerging middle class, Russia is an important emerging market, right on our doorstep, that offers opportunities for EU business, notwithstanding the effects of the present financial crisis. The European Union is a major investor in Russia, accounting for 80% of cumulative foreign investment. A significant share of Russian foreign reserves is in euro, making Russia one of the largest holders of euro-denominated assets in the world.
For all these reasons, we have a stake in the continuing growth of the Russian economy and in supporting Russia's quest for modernisation, including the development of a truly independent judiciary able to enforce contracts. This is in line with the emphasis which President Medvedev has placed on the importance of the rule of law in Russia.
The security of energy supply and demand is a key component of our relationship. EU Member States are major buyers of Russian energy products and this is unlikely to change in the short to medium term.
The relationship is one of interdependence, not dependence. Exports to the European Union have made an important contribution to the impressive growth rates Russia has seen over the past five to six years. Nevertheless, a great deal of work has yet to be done to build up a genuine energy partnership based on the principles enshrined in the Energy Charter Treaty, namely transparency, reciprocity and non-discrimination.
Even more importantly, Russia is a key geopolitical actor, whose constructive involvement in international affairs is a necessary precondition for an effective international community. We therefore engage on Iran, the Middle East, Afghanistan, the Balkans and elsewhere, as well as in multilateral fora. We also have a common interest in pursuing the non-proliferation of weapons of mass destruction. In all these areas, cooperation is not always easy but we need to continue. Greater cooperation in the area of freedom, security and justice is helping to tackle threats posed by challenges such as terrorism and organised crime.
It is through dialogue we have built up that we are able to discuss areas such as human rights. Consultations are taking place in Paris today. We will once again remind Russia of its commitments as a member of the Council of Europe and the OSCE, particularly regarding freedom of the press and the events unfolding in Ingushetia, for instance, as well as other human rights issues.
For us, it is clear: Europe upholds values and established norms of international conduct, and we stand by these in all circumstances. These include respect of territorial integrity and the peaceful resolution of disputes. The European Council has noted with satisfaction that Russian troops have withdrawn from the zones adjacent to South Ossetia and Abkhazia as an essential step to implementing the six-point plan. Talks in Geneva were launched last week and this was another important step forward. There is, of course, a great deal more to do.
Tomorrow I will host a donors' conference for Georgia to mobilise funding for the reconstruction of damaged infrastructure and the reintegration of internally displaced people, and to accelerate Georgia's economic recovery from the conflict. In cooperation with Parliament, I intend to devote up to EUR 500 million for this purpose, and I should like to express my thanks to the chairs of the Committee on Budgets and the Committee on Foreign Affairs, who have written to me expressing their support for this approach.
The review of EU-Russia relations with the European Council, as requested, will present a comprehensive overview of the many strands of the relationship, from our efforts to support Russia's accession to the WTO, to visa facilitation, customs cooperation, educational exchanges and cooperation in scientific research. This review should guide us in approaching all our current activities with Russia and those which are currently on hold. It should be discussed at the next General Affairs Council on 10 November 2008, at which I hope we will be able to find the right understanding on pursuing negotiations on a new EU-Russia agreement.
I say this because I know of no better way to pursue our own interests and make our concerns heard. On the other hand, we must not behave as though nothing has happened. In all that we do, we must ensure and make clear that we have a very clear assessment of our goals and ensure that the EU stands behind these goals as a united force.
It is perhaps fitting that we are holding this debate today on the eve of tomorrow's international donors' conference that, as I said, I will preside over with the World Bank and the French and the Czech current and future presidencies.
The European Union will continue to play its role, as we have done throughout this crisis, as a constructive, reliable partner, guided by its values and making a decisive contribution to stability and to peace.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, first of all I would ask you to excuse me, and I thank Mrs Ferrero-Waldner for having spoken before me, since I have just come from the Conference of Committee Chairmen. Talks went on a little longer than expected owing to this morning's debate, with the President-in-Office of the Council taking the floor and voting time taking place. So please accept my apologies.
As Mrs Ferrero-Waldner pointed out, we are effectively at a crossroads in EU-Russia relations, especially after the Georgian conflict. Following the Extraordinary European Council of 1 September, the Council discussed this on 13 October, as Mrs Ferrero-Waldner said. At that time it stated that, following deployment by the European Union of an independent civilian observer mission in Georgia, troops had withdrawn from the areas adjacent to South Ossetia and Abkhazia. This marked an essential additional step in the implementation of the agreements of 12 August and 8 September, concluded with the mediation of the European Union, with regard to the independence, sovereignty and territorial integrity of Georgia - as I have already had the chance to tell your Committee on Foreign Affairs on several occasions.
The European Union will continue to call on the parties to pursue implementation of their commitments in the framework of the discussions provided for in the agreements of 12 August and 8 September of this year.
You will be aware that these talks began in Geneva on 15 October under the auspices of the European Union, the United Nations and the OSCE. For the preparation and conducting of these negotiations, we have a Special Representative for the crisis in Georgia, Pierre Morel, who has been doing an excellent job. The first meeting, held on 15 October, enabled the parties concerned to meet directly.
Obviously, it is all going to take a long time. It is a lengthy process, but, after all, when we remember what the usual peace processes consist of, because we recall the situation in the Balkans, the fact that there has been a meeting enabling all parties to meet directly itself marks an important stage, even though we know that the path will certainly be long, as I said.
The next meeting in the process will be held in Geneva on 18 November. We are hoping that the parties will commit to finding a pragmatic solution for continuing the discussions, which should allow all the outstanding issues to be dealt with, in particular arrangements for security and stability, including in the upper Kodori Valley and in the Akhalgori region, as well as, of course, the pressing matter of displaced persons.
The Union is determined to maintain its commitment to the process of resolving the conflicts in Georgia and reach a comprehensive settlement based on the principles of international law.
For the moment, more generally, the European Council has asked the Commission and the Council to carry out a full and thorough appraisal of EU-Russia relations with a view to the next Summit scheduled for 14 November. As the President-in-Office of the Council, President Sarkozy, said this morning, it is essential to talk to Russia, and it is in our interest, as relations with Russia are so important.
Mrs Ferrero-Waldner reminded us that it is an essential partnership: the European Union and Russia are interdependent, and clearly it is also through dialogue that we can ensure that the human rights situation improves in Russia and the region. It is in our interest to call on Russia to pursue the cooperation which both parties need.
I would remind you that we need Russia in order to face global challenges, such as the fight against terrorism, climate change or the proliferation of weapons of mass destruction. The European Union has made this choice, and we believe that it is in Russia's interest to make this choice, and this is why we truly wish to continue this dialogue.
The forthcoming Summit of 14 November will provide the opportunity to examine the various dimensions of the relationship which we must have with Russia, and we must pursue a constructive engagement to determine whether Russia hopes to take full advantage of this dialogue. However, we should continue this dialogue, as the President-in-Office of the Council indicated this morning, without compromising the fundamental principles which lie at the heart of European integration.
Dialogue with Russia can only be based on respect for the sovereignty of states, the rule of law and common rules. In this context, Russia's accession to an organisation such as the World Trade Organisation is in our mutual interest. Indeed, it would allow numerous contentious issues, which affect a certain number of Member States, to be settled.
I am thinking of the law on timber exports and Siberian overflight taxes. We also believe, in line with discussions which also took place this morning, that our commitment to closer economic and trade relations with Russia is important. Here too, we must have a zone with Russia which is more clearly defined at economic and trade level, and we must contribute, if possible, to creating a common economic space for the European Union and Russia.
In this respect, we will naturally continue to impress on Russia the importance of transparency, reciprocity and non-discrimination in the energy field. This also holds true in a broader sense for the issue of investments insofar as European Union companies operating in Russia are often faced with real problems which currently have no satisfactory solution.
It is also clear that during the Summit we should discuss the impact of the financial crisis with Russia. This is a new issue, and an important one for the European Union. It is also important for Russia, for investment policies and for EU-Russia trade policies.
We shall also reiterate, as I already mentioned, our concerns over meeting commitments on human rights, democracy and the rule of law. At international level, we shall tackle all the cooperation issues regarding our common neighbourhood and, of course, those of current interest following the Georgian conflict. We shall, however, also tackle international issues of mutual interest, such as the Middle East, Iran and Afghanistan.
In conclusion, I would like to say that it is in our interests to continue dialogue with Russia, indeed to strengthen it. We believe that this is the only voice which will allow Russia to make progress and ensure that we have a future based on increasingly shared values. We must learn from what happened in Georgia and strive to build constructive, balanced relations with Russia, and try to construct a long-term strategic partnership with this country. Far from moving us away from this goal, the Georgian conflict must, on the contrary, strengthen it in the context, once again, of what the European Union's identity represents with respect to other partners who may not always have the same interests as ours in their relations with Russia.
Mr President, I should like to start my speech by citing a few words that the President-in-Office, Mr Sarkozy, said during the debate this morning. He said that the European Union could not be complicit in a new Cold War and that it could not irresponsibly feed a rise in tension leading to a crisis between us and Russia. Russia is in fact being urged to be a positive and constructive partner of the European Union due to its strategic importance, its natural resources, its military and nuclear power, the level of trade that we have with Russia - as recalled by the Commissioner - and also simply because it is the EU's main energy supplier.
However, we have set ourselves up not only as an economic and commercial Union but also as a Union of values. We cannot therefore pick and choose these values according to who is most powerful or important.
I believe that values such as freedom, respect for democratic values, human rights and the sovereignty and territorial integrity of states are values that must be taken into account. We cannot look the other way and pretend that nothing happened this summer, when in fact we witnessed the invasion and subsequent occupation by force of a sovereign state.
We must strengthen our neighbourhood policy and be consistent with the values that we advocate.
There are still many things that must happen: the evaluation being carried out by the European Commissioner and her departments in the Commission, the Geneva talks, and the Donors' Conference which will be held this week in Brussels, all of which are important in my view.
I want to end by once again citing the President-in-Office of the Council, who said that the European Union must speak with one firm voice. We will not be able to speak with one firm voice - if fact we will instead show signs of weakness - if, at the next Summit to be held in Nice on 14 November, the European Union starts the negotiations with a view to concluding an agreement or partnership with Russia without that country fully complying with and respecting the agreements that it signed with the European Union on 12 August and 8 September.
on behalf of the PSE Group. - (NL) Mr President, like Mr Salafranca, I should like to pick up on what President Sarkozy stated this morning: we have to try to solve the problems with Russia via dialogue rather than confrontation. We have to try to develop relationships in Europe that are based on partnership, but also on the principle of equality of partners, without, of course, forgetting to sound a critical note where needed.
In this connection, we must look for solutions to the problems surrounding Georgia, and we must work with Russia on a number of crucial issues that have already been mentioned, international issues, like the future of the non-proliferation regime, the problems surrounding Iran and the follow-up to Kyoto. Our own environmental ambitions cannot prove successful unless we can reach agreement on them with other key partners in the world.
Cooperation must also be sought with Russia with regard to the financial crisis and the role of Russia in the G8. The financial crisis demonstrates yet again how much we rely on Russia, but also how much Russia relies on the international economy. The fact that the world has changed completely, compared to 30 or 40 years ago, is another reason why returning to cold-war tactics is not an option.
Secondly, we would like to applaud the French Presidency's conduct and the Union's unanimity in the way it has addressed the conflict surrounding Georgia. It is of key importance that we should hold fast to this unanimity in the weeks and months to come as well. This is particularly important in the talks that have got underway in Geneva and that will be continued in November. Understandably, there was no immediate agreement about a formula to solve the Georgian issue.
This issue might, in fact, be difficult to solve, because there is a fundamental difference of opinion between us and Russia. In our view, Georgia's territorial integrity should be maintained, and the fact that South Ossetia and Abkhazia have been recognised as independent countries is unacceptable to us. The discussions on these matters are set to be tough.
It may, in this regard, be important to remind ourselves of the need to have a wider debate about the safety structures and regulations that are in place, under the name of the Helsinki process, in Europe too. The Russians have made proposals to change and improve this, but the Council and Commission may have some thoughts on the matter too.
What is important in the framework of this discussion is that Russia be told in no uncertain terms that we do not want come to blows about spheres of influence and that we do not accept them, not even in the regions that border both Russia and the European Union. I am not in favour of extending NATO in that direction.
What I am in favour of, though, is active EU policy to guarantee the independence of countries like Ukraine, Georgia and Moldova, and I hope that the proposals which the Commission will be moving this autumn surrounding eastern partnership will help strengthen the ties with the said neighbouring countries, so that we can help them to guarantee their own development and their own independence.
on behalf of the ALDE Group. - (FR) Mr President, Mr Jouyet, Mrs Ferrero-Waldner, firstly if I may, I would like to recommend a good book for your Christmas holidays: the wonderful biography of the Countess of Ségur. You will know that the real name of the Countess of Ségur was Sophie Rostopchine - yes, Rostopchine - and that her father was the man who put a stop to Emperor Napoleon's incursion into Russia. The book provides a marvellous description of how it all happened. Some of the lessons it teaches us are still valid today. In any case, this was just an introduction.
First of all, I would like to clarify that this morning, when I took the floor, I by no means wished to suggest that the EU-Moscow Summit should not take place. Of course not. It has to take place. Since I only had one and a half minutes perhaps I did not make myself understood. What I meant to say is that I had deduced from the Council conclusions that it had already been decided to pursue, to reopen partnership negotiations, association treaty negotiations, and that whatever happens, it matters little how the Summit of 14 November, which is likely to be difficult, pans out, as in any event talks would resume, and the evaluation of the Commission and the Council would naturally be taken into account, and quite rightly so. In fact, I wanted this matter to be clarified a little better.
So, I do not know whether Mr Sarkozy misunderstood me deliberately or not. In any case, he did not answer me, but I would appreciate an answer, Mr Jouyet, because personally I would be sorry if it had already been decided to reopen negotiations in any event. I fully support dialogue with Russia. Clearly, it is a great country. It is a great country which is very proud, and a great country which does not show much pity and does not, in my view, appreciate others putting themselves in a weak position.
So, to possibly already have decided that, come what may, negotiations will be reopened, even before the Summit has taken place, does not show the greatest diplomatic skill. Anyway I have run out of time, so above all I hope, Mr Jouyet, that you will give me a clear answer, one way or the other, and I will be most grateful.
on behalf of the Verts/ALE Group. - (NL) Mr President, Mr Jouyet, Mrs Ferrero-Waldner, ladies and gentlemen, a great deal can be said about the conflict between Russia and Georgia, and it is certainly a determining factor in our relationship with Russia today.
What can be said in any event is that both Russia and Georgia have failed. It is unacceptable for countries to use military means to solve their conflicts. There is a theory in political science that says that, in principle, democratic countries solve their conflicts in a democratic manner, via dialogue, and not by military means. As this was not the case here, there is definitely something wrong with the democracy in both Georgia and Russia. Otherwise, things would not have come to pass as they ultimately did.
Today's debate focuses on our relationship with Russia. Russia's situation remains very critical to say the least in the areas of democracy, respect for human rights, the freedom of press and freedom of association, the situation in Chechnya - which may no longer be headline news, but anyone who closely follows that country knows that the situation in Chechnya is still very critical - and also in terms of the problems involved in the preparations for the Winter Olympics in Sochi. These are all issues that cause many problems.
There is, in my view, as has already been stated, a mutual interdependence between the European Union and Russia. That is true. Each time we talk about mutual interdependence and discuss the said problems, though, we should, to my mind, bring up those other values, the values of a democracy, the typically European values, other ways of solving conflicts, the pursuit of more democracy and the use of soft-power instruments.
The Group of the Greens/European Free Alliance are all for dialogue, which, in my opinion, is one of the hallmarks of the European Union. The European Union is an extreme exercise in solving conflicts and conflict prevention in a peaceful manner. This is why we, provided all the conditions have been met and provided that the Council, the Commission and the European Parliament make a firm stand for the said values, can enter into dialogue with Russia, including with regard to the partnership and cooperation agreements, with peace of mind, determination and with the will to succeed.
on behalf of the UEN Group. - (PL) Mr President, the actions of the Russian armed forces in Georgia are a particularly relevant test of Russia's current intentions. They also put the European Union's political power and fundamental principles of operation to the test. Unfortunately, the leaders of several Member States are behaving as if Russia's invasion of sovereign democratic Georgia had never taken place.
Ladies and gentlemen, Russia is once again humiliating the European Union by claiming to have withdrawn its forces to their positions prior to the invasion. How, then, are we to account for the fact that Georgian villages located in the region of South Ossetia and its vicinity are constantly being subjected to brutal ethnic cleansing? How are we to account for the fact that the two hundred observers dispatched by the Union are being denied access to the scenes of conflict? Such a situation is light years removed from a return to the status quo of 7 August, which is a condition for attending talks with Russia. One of the purposes of the Russian invasion of Georgia was to terrorise neighbouring countries in the region, so as to torpedo the Nabucco project, which is crucial to the Union's energy security. It appears that no thought is currently being given to the gas and oil transport corridor running through Georgia. That corridor is vital for us and is the only one not under the Kremlin's control.
I should also like to recall that there are a great many holders of Russian passports living in neighbouring countries to the Union. I could mention Ukraine, Belarus and the Baltic States by way of example. We must therefore bear in mind that at any moment the Kremlin could claim that those people are in need of its so-called protection. That is exactly what happened in South Ossetia. Once again, I must emphasise that Member States of the Union and their nearest neighbours are under direct threat of Russian aggression.
We are currently confronted with a situation in which Russia, in addition to engaging in energy blackmail, has gone so far as to add the threat of military action against Member States of the Union and their nearest neighbours to its arsenal. The present situation in Georgia is an obvious example. There can be no question of a partnership between the Union and Russia in such circumstances. Attendance at talks during the forthcoming Nice Summit on 14 November would show once again that the European Union's leaders are totally incapable of coping with Russia.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, the stock markets in the United States of America have crashed, the stock markets in the Member States of the European Union have crashed, and the stock markets in Russia have crashed. We are all in the same crisis caused by turbocapitalism. Despite that, some EU countries, taking their lead from the Baltic counties, whose presidents were educated in the United States, and especially Poland, want to isolate Russia from the European Community. First the brakes were applied to the start of the talks on the Partnership Agreement, and today the reason is Georgia's and Abhasia's conflict with Russia.
In many Western countries the media has presented an image of Russia as the attacker. That is the wrong image. Shakashvili's army attacked and so triggered the global conflict. He should not be rewarded for that. In these matters the Group of the European People's Party (Christian Democrats) and European Democrats in the European Parliament is, unfortunately, a prisoner of its own extremist elements.
Of course, Russia gained a military victory over Shakashvili's army, an army that was trained by the Americans and Israelis and armed by the Ukrainians. It was a political overreaction to recognise South Osettia's amd Abhasia's independence. Now Russia is taking the political consequences. Our group, however, does not believe that isolating Russia should be one of them. European capitalism needs Russia's natural resources, and Russia needs Europe's political experience of democracy, civil freedoms and the rule of law.
These goals will not be realised through political violence but through cooperation and dialogue. That is probably what the talks going on today in Helsinki between Chiefs of Staff General Mike Mullen and Nikolai Makarov are about. The EU, furthermore, should not boycott the dialogue.
We wish the positive attempts proposed by the country to hold the Presidency every success.
on behalf of the IND/DEM Group. - (FR) Mr President, Mr Jouyet, it is time for contrition - this appears to be the mood today - or at least for rethinking dogmas and instinctive reactions, and moreover, I am grateful to Mr Sarkozy for giving, this morning, an example of this which seemed sincere. Therefore, let us also rethink our old, very old mistrust when it comes to Russia, or rather mistrust of this country which is, whether we like it or not, one of our partners.
From this point of view, I also recommend - as Mrs Neyts-Uyttebroeck did - reading a biography of the Countess of Ségur, in particular the one by Mrs Strich, published by the excellent Bartillat, and you will see the true importance which should be placed on a word which you said twice, if I heard you correctly: 'interdependence'.
Yes, clearly we are interdependent, but not just in terms of fighting terrorism or weapons of mass destruction. We are interdependent from all points of view: with regard to energy, to state the obvious, but also with regard to research, industry and politics, in a multi-faceted manner, of course.
Let us consider what the face of Europe in the 21st century will be like, depending on whether our nations will still be involved with promoting the immense riches of Siberia. So please, let us stop espousing disputes which are not our own, but those of a third power with an interest in dividing Europe in order to dominate it. Believe me, in this regard I am considering Europe's interest, if you will accept that French sovereigntists also are concerned by this matter.
- (CS) Ladies and gentlemen, I consider the Council's decision not to renew talks with Russia on a strategic partnership to be foolish, short-sighted and detrimental to the citizens of the Union. We should realise that this is a partner Europe depends on for supplies of raw materials. It is not just a question of gas and oil. Without titanium from Russia, for example, it would not be possible to produce a single airbus. What is even worse, the current European Russo phobia is based not on the facts but on the way they have been presented through politics and the media. We should be aware that the conflict in the Caucasus was started by Georgia with no regard for the outcome, and not by Russia. Moreover, I know of no concrete reason why the independence of South Ossetia and Abchazia should not be respected, since a number of members of the Union welcomed the independence of Kosovo immediately and with great jubilation. I am delighted that Václav Klaus, the president of the Czech Republic, the country I represent here, described the situation in realistic terms when he said that it was not a question of Georgia on the side of good and Russia on the side of evil. Unfortunately he stood alone. If the Union is serious about being a strategic partner and a global player it must acknowledge Russia on equal terms. The politics of confrontation will benefit no-one.
(DE) Mr President, Commissioner, Mr President-in-Office of the Council, one of the previous speakers stated that the principle behind all of this must be 'no force'. No force from either side, as enshrined in international law. We must insist that international law is upheld, including territorial integrity, non-intervention in the internal affairs of another state, no exertion of influence and adherence to the agreements of August and September. I hope that this will continue to apply in Geneva.
We must continue to ensure that the European Council decisions of 1 September and the resolutions negotiated by the Commission concerning association agreements, free trade agreements and the European Economic Area Plus, or whatever it is called, are observed, so that the individual countries can be strengthened, stabilised and involved without provocation to other countries and the necessary work can be carried out at the donor conference.
At the same time we must give the Eastern European Member States a feeling of security and solidarity within the European Union and NATO. I believe that this is also important for psychological reasons.
Commissioner, I am grateful for the fact that you have referred to our mutual economic interdependence, which is the best security policy we could have. However, the more this interdependence is strengthened and the more it becomes part of the spheres of interest of both parties and these become linked together, the more difficult it will be for us to extract ourselves from this dependence using non-peaceful means. In this case we must lead the way. We should also support any moves with legal obligations in which Russia is included, together with the WTO and partnership agreements with the corresponding obligations. When our economic interdependency is underpinned with legal and contractual measures in this way, we will be able to make progress.
However, this must be based on our interests. Energy security is one point and in this area there are challenges to be faced throughout the world. Not without reason have the 5+1 met once again on the subject of Iran and then moved on to their normal work. This is also happening on other levels. I have heard that a committee of the European Parliament has once again visited Moscow. Iran, the Middle East, climate change, terrorism and many other issues: Russia is an essential part of all of this.
We must be open to discussions. A security partnership with Russia will only function if it is not at the expense of existing alliances and of keeping the USA out of Europe. This is a condition of a partnership of this kind.
(FI) Mr President, Commissioner, ladies and gentlemen, both sides did wrong and broke international agreements. Now it is a matter of how quickly we can move on from here and restore stability to the situation.
For that we also need cooperation with Russia. That is a basic requirement. In fact many of Russia's goals are the same as ours in the Treaty of Lisbon. President Medvedev has said that there is a need for institutional reforms. That is true. The second point he makes is reforms in the infrastructure. A third is investment. These are things we know about. Then there is innovation, something we know a lot more about, if we may say so. These are things we have in common. They want to have a role in solving the international financial crisis, and they have little capital to do that. They therefore do not want to be cut off, that is obvious, and we must respond through cooperation, which will enable us to steer Russia in the direction we want.
Russia does not want to speak about ideology, but today the European Union does. We want it to have democracy; that is our ideology. Russia wants practical solutions, and both of these goals are probably worth harmonising and this way we will make progress. We therefore still need one 'I', that is to say integration, following on from Medvedev's four 'I''s, so we can also influence Russia's future successfully from our own standpoint and increase stability.
- (PL) In discussion of the conflict between Russia and Georgia, we tend to overlook what happened in Abkhazia rather than in Ossetia. In fact, something very significant happened in Abkhazia. The Russians do have some grounds for arguing that their action, albeit disproportionate, was in response to an effort to resolve the problem of Ossetia by military means. Where Abkhazia is concerned, however, nothing of the sort happened. The mass incursion by Russian troops, the appearance of the fleet along the Georgian coast, and the military conquest of the territory controlled by the Georgian authorities all demonstrate that Russia is prepared to use its fighting forces on the pretext of taking preventive action. Accordingly, such action must be classed amongst those justified solely by a one-sided assessment of foreign policy resources.
In his statement, President Medvedev returned to the notion of a common area of security stretching from Vancouver to Vladivostok. I put it to you, ladies and gentlemen, how can one rely on joint action in this common area of security if Russia demonstrates that it is itself a source of threats? Regarding the other issues President Medvedev would like to see included in the potential agreement, we should recall that they are all already contained in the agreement currently in force. This agreement was adopted in 1990 and is entitled the Paris Charter for a New Europe. Of course, perhaps what is really at issue here is not dialogue but the right of veto in relation to various actions NATO may undertake.
(Applause)
(DE) Mr President, I should like to refer to what Mr Staes said in his speech about other conflicts that are still going on in the Caucasus.
If we now resume talks with Russia - something we are in favour of - it is, in our opinion, very important that we do not forget that there is also Karabakh, Chechnya, Moldova und Transnistria and that we will also have to cope with a very difficult dispute in Ukraine in the next decade in relation to the Crimea. The European Union must not make the same mistake it made prior to the war in Georgia by not taking this conflict seriously enough.
In our opinion, all these conflicts must, therefore, be dealt with. The Caucasus and other neighbouring regions are very important regions. They all lie within Europe and must therefore be dealt with by Europe, by the European Union, with a much higher priority -and we should do this in cooperation with Russia.
Whether or not we can solve the conflicts there in a satisfactory way, I am not sure at present, but I am actually quite optimistic that this feeling of cold peace that has crept through Europe - and indeed through the whole of the European Union - and that has also caused alarm in Russia, was sufficient warning and that the various sides will now return to negotiations in greater earnest.
From the point of view of the West, it is also very interesting that in the financial crisis Russia is saving whole states in order to manage this crisis itself. In the age of globalisation, the interwoven nature of our economies is far more extensive than we discussed previously in relation to energy.
If we were to find a better tone and if the West were perhaps not always to insist that its system has been the victorious system since the end of the 1980s, we may arrive at a better position from which to deal with the dispute.
(PL) Mr President, Russia has perhaps benefited the most from the financial crisis. Recently, our attention has shifted away noticeably from Russia's aggression towards Georgia to the problems facing our banks. This shift was obvious during our debate this morning.
However, we must not forget that Russia currently still has more than 7 000 troops stationed in Ossetia and Abkhazia. This is more than three times the number of soldiers stationed there on 7 August, and Russia is not, therefore, respecting the peace agreement in the way we would wish her to. This means that relations between the European Union and Russia are still at an impasse. It also means that we currently have no reason to resume political dialogue within the framework of joint European and Russian bodies; there is no basis for reopening negotiations regarding the partnership agreement. Finally, it is with disappointment that we note the position of certain Member States which suggest that Russian aggression towards Georgia can be ignored, and that the matter is simply a question of time. This passive policy may turn out to be extremely costly for European Union foreign policy as a whole.
(IT) Mr President, ladies and gentlemen, we have to acknowledge that the Council has managed relations with Russia in a more balanced manner than the resolution adopted by the European Parliament on events in Georgia. In that resolution, all the accusations were levelled at Russia alone, and even the attack carried out by Georgia on 7 and 8 August was justified.
If, however, we really care about stabilising peace, then we must say a clear 'no' to any accession by Georgia or Ukraine to NATO. We know that this would only serve to destabilise the entire region and greatly increase the likelihood of further wars. Negotiations with Russia should be resumed not only out of economic interest, but also because, until things are discussed, they do not go away, and this is always the best path.
At the same time, we must be completely firm on human rights, freedom of information and political freedoms, which are certainly not the norm in Russia. The best way to be able to protect rights is not to be held hostage to energy; but in order to move away from our dependency on Russia we need not only to diversify the sources of our energy supplies but also to invest in alternative clean energies.
I have one final observation to make. I have heard it said, both by the Commission and the Council, that they have enormous confidence in Russia joining the World Trade Organization. I would like to remind you that you made the same comments when China was joining the WTO, and we have seen the terrible results China's accession has had on the European economy and European workers. Perhaps, then, we should look elsewhere for solutions: perhaps it is actually the entire mechanism of the World Trade Organization that we ought to call into question.
Mr President, the Kremlin has got all it wanted from its bargain with President Sarkozy. President Sarkozy's 'peace in our time' deal gave them what they wanted, and the diplomatic way out. Since the Second World War, the fundamental principle in international relations was that aggression must not pay, or that political concessions should not be made to aggressors, but Moscow has been victorious and NATO humiliated, with the EU playing both sides.
As an institution, the European Union is simply not on the democratic Western side in the new Cold War. The EU does not belong to the free world. It is anti-democratic, undemocratic and imperialistic. Institutionally, it is inclined to side with other anti-democratic empires, not free nations. The EU is not governed by law but by ideology.
Unfortunately, European governments - as good Europeans - will choose to follow the EU's disastrous position towards Russia, rather than their own collective national interest.
(PL) Together with the United States, the Russian Federation is one of the European Union's main partners. Russia is a strategic partner and supplier of raw materials for energy production to the Member States of the European Union, including my own country, Poland. Cooperation with Russia is simply a fact, and it is in the interest of both sides that this cooperation succeeds. Georgia's attack on South Ossetia, and the subsequent escalation of the conflict, have seriously threatened relations between Brussels and Moscow.
However, this does not mean that we should, as some European politicians would wish, turn our backs on Russia or even suspend all relations with her. Russia has made considerable efforts over the last twenty years to join the circle of democratic European states and, although undoubtedly much still needs to be achieved, there is also not the slightest doubt that the Russian population strongly supports the current and former Presidents of the Russian Federation. I hope that, in spite of certain obstacles, the European Union and Russia will continue their successful cooperation, as it is in the interests of both parties.
(NL) Mr President, Mr Jouyet, Mrs Ferrero-Waldner, ladies and gentlemen, there is no denying that relations with Russia have changed recently. Let me add that isolating Russia is not, in my view, an option. At the same time, it is difficult to talk about a partnership if the Member States have such a high level of distrust towards Russia.
What I, as chairman of the delegation for relations with Russia, do think, though, is that we should keep the dialogue on track. This is what the Council and Commission are doing, and this is also what we as Parliament should be doing. In fact, this has been the topic of a very heated discussion in our Russia Delegation, in connection with the Moscow visit we have planned for the end of this week. The outcome of this discussion was that we should continue the dialogue, but that we should tell our partners that it is not business as usual. We must be frank in sharing this and try to engage in constructive consultation.
We expect a great deal more from Russia. The withdrawal of the troops from the buffer zone was only a first step. Tension can only ease if the number of troops in Abkhazia and South Ossetia is reduced or if these soldiers are withdrawn altogether. Although this is not set out word for word in the agreements, it does fit in with the spirit of the agreements, and I should like to hear Mr Jouyet's opinion on this.
The EU, and particularly the Presidency, has in recent months been incredibly explicit and decisive. This, in my view, is something that must be sustained.
I am left with three questions. First of all, with regard to the run-up to the summit: which specific signals and steps do you deem necessary in order to resume negotiations? Secondly, how will you involve Parliament in this? Thirdly, I should like to put to you the following. Russia is not taking part in the Treaty on cluster bombs that is being signed in Oslo. It now transpires that the Dutch journalist was killed by a Russian cluster bomb. How, Mrs Ferrero-Waldner, can we involve Russia in this new Treaty that is being signed in Oslo after all?
(HU) Mr President, the French Presidency played an exemplary role in handling the crisis in Georgia. We know how to handle crises but are not yet able to prevent them. Allow me to remind the House that there was a Minister of Foreign Affairs in the EU, Mr Steinmeier, the German Foreign Minister, who brought forward a very serious settlement plan which was accepted by all sides except Tbilisi. This is a historical fact. This is regrettable, for this could have even forestalled the war. I am convinced that the Steinmeier plan could still serve as the main basis for a negotiated settlement, although the situation is much more difficult today, given that the Abkhazians and South Ossetians now take an entirely different stance. Let me add right away that negotiations cannot be conducted without the involvement of the two peoples involved, the Abkhazians and South Ossetians. Their opinion is certainly also crucial, as regards their relations with Russia.
To be sure, we cannot just carry on from where we were. Russia remains a strategic partner but while we cannot keep her isolated, our trust has been undermined. Russia has to learn from these events, as do we, and specifically, we must realize why Russia is much more tolerant of Ukraine and Georgia moving closer to the EU than of their moving closer to NATO. This is a lesson that both American policy and we must learn if we want to normalise the strategic partnership between Russia and the EU. Thank you for your attention.
(SV) Mr President, Russia's attack on Georgia is not an isolated incident. What we are seeing is a paradigm shift in Russia's relations with its neighbouring states - a paradigm shift that may have serious consequences if the EU does not act wisely. In truth we are at a crossroads, as Secretary of State Mr Jouyet has said. I am concerned because a large number of EU leaders are already talking in favour of a return to business as usual in the EU's relations with Russia. They are acting as if the war in Georgia had not happened, but Russian troops, as many as 8 000 men, are still in the occupied areas. Ethnic cleansing is still going on.
The EU must send a clear message and strongly condemn Russia's imperialistic policy, whereby it thinks it has the right to protect 'its' citizens by occupying sovereign states. Today Georgia, tomorrow Ukraine and Belarus. I will be repeating this at the meeting with the Russian delegation in Moscow on Friday. If the EU instigates unconditional agreement negotiations with Russia under the premises that exist today, then we are approving Russia's action in Georgia and giving Russia authority in blank to continue its imperialistic policy. The EU has a duty to help the victims, not the attackers. I would like to congratulate Commissioner Ferrero-Waldner on her proposal of EUR 500 million and I hope that the pledging conference is successful tomorrow.
Mr President, I speak today not only as a representative of my political group and a member of the EU-Russia delegation but also as the only native Russian-speaking Member of this Parliament.
Some politicians forget that Russia is actually Europe's biggest country by population and Russian speakers are the European Union's biggest minority group - up to 10 million people. Unfortunately, many of those who speak of Russia's resources think simply of raw materials and forget the human dimension. We must remember that people are the basis for EU-Russia relations. The European Union's Russian speakers favour relations between the EU and Russia based on a strategic partnership. We support not just an EU-Russia common market, as President Sarkozy said today, but also the freer movement of people. We support human rights - also mentioned by Mr Sarkozy - but we oppose the double standards whereby the European Union's institutions turn a blind eye to the violations of the rights of Russian speakers in the Baltic States.
. - (LV) Are they competitors or partners, cunning players or dependent simpletons? I am talking about relations between Western democracy and Russian autocracy. These are reminiscent of a game of cat and mouse. Comically, two months after the military action in Georgia Mr Medvedev is proposing a new European security agreement. Mr Sarkozy is very obliging, and does not see that Russia has increased its military presence in South Ossetia and Abkhazia. Are there grounds for trusting Russia? The Kosovo process and the Georgian conflict might have been more instructive. What is causing this optimism among Europe's leaders? Russia will successfully exploit Western credulity, it craves revenge against the West wherever that is possible. The policy on foreigners declared by Russia in Ossetia, Abkhazia and Ukraine is a significant risk; a struggle is taking place in cyberspace. Not for nothing did the people of Russia and their mass media, including in the Baltic states, support Russia's invasion of Georgia. At this time we ought not to rush into resuming comprehensive talks with Russia. First of all Russia must implement the Caucasus peace plan.
(IT) Mr President, ladies and gentlemen, I would like to get rid of the idea that Russia attacked Georgia. I think that we ought to adopt the proposal put forward by the Russians, who asked at the time for a tribunal to decide who really bore the responsibility for starting the war.
Having said that, at a time when creative accounting has collapsed I believe that it is essential to think about the real economy that awaits us in the future, which is made up of raw materials, land and labour, and now, for Europe, effectively includes Russia. I would also like to say that this is not just an economic fact: there is a western Europe based around Catholicism that could join up with an eastern Europe based around Orthodoxy, and this would effectively be a union of Europe's two lungs - its two spiritual lungs.
It is thus in Europe's interests to be with Russia and it is in Russia's interests to be with Europe.
- (FR) Minister, after what Mr Sarkozy said this morning about Europe having to speak with a strong voice, I have a few comments to make in Polish.
- (PL) Recently, the relationship with Russia was different. Europe was divided; it did not speak with one voice. Commissioner Mandelson said that the issue of the embargo on Polish meat was a bilateral matter. This is not the kind of Europe I want and there is no place for such a Europe here.
The crisis in Georgia temporarily opened Western Europe's eyes, especially those of our socialist colleagues, to what Russia can be like. Namely, it can be attractive, fascinating, but also unpredictable, not necessarily respectful of agreements it has signed, and its attitude towards membership of the WTO can hardly be called enthusiastic. Russia wants to maintain its own rules, which give it a free hand to make decisions from which it benefits. It will not be possible to achieve peaceful agreements, which we need, if this fact is not understood. Russia is our closest neighbour, a country with great potential and cultural heritage, a proud nation; proud of its country from the Baltic to the Baring Strait. We need a dialogue with Russia which includes respect for the Russian people, but also involves having a determined, joint position vis-à-vis its leaders, namely Mr Medvedev and Mr Putin, and not living in fear that the Russians might turn off the gas taps at any time.
To a large extent, the Russian people's standard of living depends on importing goods from the European Union to meet their needs. This fact should give our leaders strength and a feeling of worth in our negotiations with a strong partner. Thus, rather than crawling on our knees we should instead sit as partners around the negotiating table at the Kremlin. Finally, Signora comisaria, the Presidents-in-Office of the Council stress that Russia's withdrawal from the buffer zone has been a success, and that this action was a positive sign. Instead, perhaps it should be viewed as a backwards step, one which only appears to make concessions, as Russia has not withdrawn from Ossetia or Abkhazia and has no intention of doing so. Let us be realistic and try to predict their next move.
(DE) Mr President, Mr President-in-Office of the Council, Commissioner, there are many differences between the United States and Russia. Above all, I would like to see as free a presidential election in Russia as I would at least expect in the US today.
However, great powers also have certain similarities, and I hope that many of you may soon get to see the programme broadcast by the channel ARTE on the portrait of Henry Kissinger. With regard to the intervention in Chile and the continued interventions in Latin America, Kissinger and General Alexander Haig said the following: if the United States is disturbed by something, it will intervene and bring about a regime change. They declared themselves to be fully justified in taking this action. We can perhaps say something similar about Russia, although probably in fewer cases than the United States.
Both great powers are also somewhat at odds with international law. The interventions in Latin America, in particular, were very definitely contrary to international law. The war in Iraq was clearly against international law, and Russia's actions in Abkhasia and South Ossetia were also contrary to international law. In the case of the Kosovo problem, we will have to wait and see whether the International Court of Justice determines the action to have been contrary to international law.
In both cases, Mr Zaleski - and I am saying this because I hold you in high regard - you were absolutely right when you said that this is a fascinating and strong country, but unpredictable. This applies as much to the US as to Russia, and we must respond to this.
In both cases, however, I think it would be wrong to break off the talks. After the clear violation of international law in the war with Iraq - and it was indeed a huge violation where thousands of people were killed - we did not say 'now we will break off talks with the US'. We did, of course, continue discussions with this country.
I am not comparing the internal structure of the US and Russia, only their behaviour at international level. President Sarkozy is absolutely right - and I would like to thank him for his pragmatic, clear policy: we must, emphatically, engage in this dialogue.
The second point I would like to make is that we must strengthen the neighbouring countries, particularly as they are our neighbours too. We must give the Ukraine and Georgia strength so that they can also deal with their difficult neighbour, Russia. However, we must make sure that our action is rational, and the action taken by Mr Saakaschwili was not rational. The behaviour of Mr Juschtschenko towards Mrs Timoschenko, for example, is not rational either. We must ensure that our neighbours take rational action. If they do that and have our strength behind them, then they will also resist Russia, which is once again trying to play the great power.
- (FR) Mr President, Commissioner, Minister, I am very grateful to Mr Swoboda for not wishing to break off dialogue with the United States, but let us return to the matter at hand. It is clear that both parties, that is, the European Union and Russia, need loyal and effective cooperation, in particular in the area of energy.
Without our technological assistance, Russia would certainly not in reality be able to benefit from its resources. It is clear too, however, that we need the common and effective energy policy that we are currently lacking, as has already been emphasised during this debate.
Clearly, when it comes to establishing peace in the Caucasus, a common policy is also necessary. Implementation of the agreements concluded by President Sarkozy and President Medvedev, including with regard to the withdrawal of Russian troops in Abkhazia and Ossetia - the number of which has now tripled in comparison with three months ago - is necessary, precisely in order to provide essential proof of good will and of loyal and credible cooperation.
The responsibility of the Russians with regard to the situation in the Caucasian Republic is obvious. The Russian military presence over the past 16 years has therefore not served to ease the conflicts; rather, it has been an instrument of the imperialist policy of that great country, which had been trying to benefit from these conflicts. It follows that, as some of my fellow Members have already said, the reduction in the number of Russian soldiers in Abkhazia and Ossetia to the level before the conflict in August should clear the way for effective negotiations.
(PL) Mr President, when President Sarkozy spoke in this house today, he said that Russia has met its obligations regarding the withdrawal of its troops to their position before 7 August, and he called for normal relations with Russia to be resumed. Such action would be a grave mistake and would, de facto, ensure the government of the Russian Federation a feeling of complete impunity.
I would like to remind you that 8 000 Russian troops are currently stationed in Abkhazia and South Ossetia, including in places where they were present before the start of the conflict. Brutal ethnic cleansing has taken place in border villages; Abkhazian soldiers have occupied the Georgian-controlled Kodori Gorge. Over 200 European Union observers have yet to gain entry to either of the two republics, which have been recognised by Russia as independent states. It seems to me that this state of affairs is far removed from the situation of 7 August 2008.
There can be no question of a return to normal relations while the Russians continue to disregard their obligations. If the European Union decides to take such a step, it will risk becoming a laughing-stock and will demonstrate that, sooner or later, it will legitimise every action taken by Russia, even the most dangerous.
(NL) Mr President, the EU Member States have, by way of reaction to the unilateral territorial division of Georgia under Russian supervision, not closed ranks. Once again, we have not seen any evidence of a joint, let alone firm, European response to the Kremlin's power machinations. The crucial question therefore remains: what does the Union mean by a strategic partnership with the Russian Federation? In other words, is Moscow really an indispensable partner for Brussels, or am I touching a political nerve in Europe by saying this?
After all, the fact of the matter is that Russia has, to date, sabotaged an effective international answer to the Iranian and North Korean nuclear programmes. At the same time, Moscow has not exactly shown itself to be an indispensable partner in the bloody fight against Islamic terrorism, for example on the Afghan front, either.
Only in the area of energy do the cold numbers suggest there is probably a strategic, even indispensable, partnership between the European Union and Russia: today, the 27 EU Member States rely on Russian oil and gas exports to a level of about 70%. For its own good, though, the EU should run down this considerable dependence as quickly as possible. After all, Moscow admits that its energy reserves will be exhausted in 10 to 15 years' time.
Council and Commission, where is your strategy of energy diversification now? Surely the new Turkmen discovery of gas should galvanise you into action.
- (CS) At an extraordinary summit meeting on 1 September, the European Union committed itself to resume negotiations with Russia over a new partnership agreement once Russian units had withdrawn from Georgian territory to their positions of 7 August. In order for the Union to keep its word and to show that it is a consistent partner, the single criterion for starting talks should be an assessment as to whether or not the Russian units are behind their positions of 7 August. Russia has not yet fulfilled this condition. The resumption of talks must not under any circumstances be interpreted as our consent to Russian policy in the Caucasus and the continuing de facto blockade on talks over the future arrangements for the region. We must draw a firm line between the resumption of talks and their further continuation.
The agreement on partnership and cooperation is a key document for cementing our relationship with Russia. The new partnership agreement is necessary both to the Union and, I believe, even more so to Russia itself. A new agreement which improves the existing text both qualitatively and quantitatively is a precondition and, at the same time, a reflection of the quality of our relations with the Russian Federation. It is therefore essential to make our position and our values clear during the negotiations. I believe that, following an objective and unanimous assessment showing that Russia has withdrawn to its positions of 7 August, the European Union should commence negotiations, as promised. The continuation of negotiations, however, must be conditional on, at the very least, a clear undertaking from Russia that it will not use force against Georgia or any other of its neighbours and that disputes affecting our shared neighbourhood will be resolved with the agreement of the European Union. The litmus test regarding our continuation of talks with Russia must be the readiness of Russia to find a common approach to solving the problems of the Caucasus, Ukraine and Moldova, rather than proceeding on a unilateral basis with the use of force.
- (CS) Together with the rest of the world, Europe is facing a whole range of serious global problems. These include the spread of nuclear weapons, international terrorism, global warming, unresolved conflicts in the Middle East and Afghanistan, the world financial crisis and many others. The European Union cannot solve any of these alone. The cooperation of other players on the international stage is required, among them Russia. Russia also needs cooperation and dialogue. Russia needs to sell its mineral raw materials, it needs to buy western technology, expertise, consumer goods and many other things. Only then will Russia have a chance to modernise and gradually reform both its economy and its society. Cooperation with Russia will create a common future for the European Union and the Russian Federation. This, however, presupposes dialogue and that means dialogue at all levels, from energy policy to reciprocal investment activities, not forgetting of course dialogue on human and civil rights and democracy.
The decision of the European Union to continue evaluating EU-Russian relations ahead of the forthcoming summit in Nice is in my view correct. The Union has given a clear signal that it is willing to resume talks with Russia on a new partnership and cooperation agreement. The precondition, however, must be that Russia fulfils the agreements of 12 August and 8 September.
- (HU) Mr President, the EU is striving for partnership and cooperation with Russia, but we cannot talk about partnership unless it is based on reciprocity, international law and compliance with agreements. Russia's actions in Georgia destroyed the most vital psychological basis of a partnership: trust. This trust can only be restored if the six-point agreement is implemented in all its details and in its entirety. It is not steps forward or moves in the right direction that are needed but real, total compliance. Russia has to decide at last whether to consider Europe a partner, a rival or an adversary. Moscow needs to know that whatever it decides - whether to consider us partners or adversaries - the future and independence of Ukraine, Georgia and other neighbouring countries are not subject to power deals. Europe can never consent to a new partitioning of the continent, to a new Yalta Agreement. We really want partnership, but one that is built on reciprocity and mutual respect. Thank you.
- Mr President, the Russia-Georgia war and its aftermath point to the political necessity for the European Union to seriously reassess its relations with Russia, as the Commissioner rightly pointed out today. In addition, 'business as usual' should be suspended until Europe gets clear answers from Russia to some very important questions.
It needs to be said that Europe must find a way to speak to Russia with a new, different, stronger voice. The reason for this is that Russia has reverted to the 19th-century 'spheres of influence' approach or, simply put, the doctrine of realpolitik. Russia's talk of privileged interests in its neighbourhood is testimony to this. This realpolitik is being fuelled by aggressive nationalism at home and by enemy-labelling in Russia of the countries surrounding it. In such a light, it is crucial for Europe to understand that it needs to implement its harder instruments of power.
The European reaction to the Russian-Georgian conflict and its aftermath has been mixed. For some, there is a sense that relations between the EU and Russia are returning to business as usual. This is happening despite the fact that Moscow has not yet fully complied with its commitments regarding troop withdrawal and, more importantly, recognised the independence of South Ossetia and Abkhazia. Returning to business as usual before Moscow fully complies with its commitments is close to appeasement. Europe needs to engage Russia, but must do so in a principled and consistent manner.
The EU's leverage over Russia is limited. Nevertheless, Russia would clearly care about a united Western stance. Russia is very sensitive about issues of its international standing and prestige: for instance, considerations of G7 versus G8. Technology-related research programmes, trade agreements and nuclear fuels are also things Moscow is interested in.
Finally, the EU must remain strong and consistent in order to promote its vision of how the partnership with Russia should evolve.
Mr President, Ambassador Jouyet, Madam Commissioner, EU relations with Russia needed a reappraisal even without the events in Georgia. Energy, security and common neighbourhood issues need a concept of common management which does not yet exist. In the EU, the preference is still for bilateral, rather than multilateral, action which diminishes the efficacy of our approach. Moreover, on the basis of different experiences within the Union, there is still no common perception on Russia between the east and the west as a precondition for a common position. Let me be very clear. We in the east are the least inclined to have a confrontation because we would be the first to lose. Equally, we are less disposed to allow unacceptable Russian behaviour to be ignored because, again, we would be the first to lose if it were repeated.
Generalisation in either direction is wrong. On the one hand, relations with Russia should not become totally hostage to what has happened in Georgia. On the other, what happened in Georgia should not be ignored just to keep our bilateral relations unaffected. We do not need to interrupt relations with Russia. After all, we managed to live with even worse in the past. We need a sincere dialogue based on our strengths - apparently the only thing Russia respects - in which we indicate to Russia what is acceptable and what is not, and Russia finally tells us what it really wants from us. I hope that we can both live with that.
(DE) Mr President, there is a tradition in European foreign policy that has been substantially shaped by Hans-Dietrich Genscher, who engaged in talks with the Soviet Union even during the most difficult times of the Cold War, but always on the basis of a sober analysis of Russian interests. At that time, defence of the status quo was the Soviet Union's primary objective, while for Russia today the primary objective is to change the status quo to its own advantage. This is a totally different position in terms of Russia's interests. It has an objective interest in frozen conflicts and in criticism of the Charter of Paris through recognition of Abkhasia and South Ossetia. This is where its interests lie. It is interested in an unstable Ukraine.
None of this is good. This is a challenge for us. However, it is a lot better than the existential threat from the Soviet Union, and even at that time we engaged in talks with the Russians. Therefore, one thing is clear as far as we are concerned: we do not want Cold War rhetoric, but neither do we want naïvety. We want a critical dialogue with Moscow. We are in favour of the long-term goal of a strategic partnership, but not of the naïve assumption that we have already arrived at this goal.
I would like to add that I would have been pleased if we could have had this debate in Brussels and not in Strasbourg.
(ES) Mr President, Russia is an important global player and a permanent member of the Security Council. It has an enormous nuclear arsenal, extensive territory and abundant natural resources, including gas and oil. Its cooperation is essential in order to tackle challenges such as the Middle East peace process or the Iranian nuclear issue and to fight organised crime, terrorism, climate change and nuclear proliferation.
I therefore believe that we must not isolate Russia, but rather try to establish dialogue and cooperation with her. We could also establish a relationship on another more ambitious level. The Russian Federation is a European neighbour which, having left behind a long period of political totalitarianism and economic centralism, has in the last decade started along the road of democracy, human rights and an economy of private initiative.
If Russia continues to adhere to these ideals, its relationship with the European Union should be profound and one of true neighbours and partners based on common fundamental values. The crisis with Georgia was indeed very serious. For us, as members of the European Union, the basic principles must be non-use of force, respect for the sovereignty and territorial integrity of states and compliance in good faith with international agreements.
Russia's behaviour in the summer was not in line with these principles. It also seems to me that the agreements of 12 August and 8 September have not been implemented in a totally satisfactory manner by Russia, which has perhaps taken advantage of ambiguities in those agreements.
The Geneva Conference has also not started very well. If the Russian authorities want to build with us, the EU, a relationship of true cooperation and trust, their conduct should not remain the same as in recent months. They must also ensure adherence at home to the principle of respect for human rights and the rule of law which President Medvedev himself proclaimed at the start of his term of office.
Ladies and gentlemen, this is, in my opinion, a crucial moment. We must be vigilant and try to convince Russia that an intense relationship of mutual trust between true partners and European neighbours requires us to share basic principles and rules.
(BG) Mr President, Commissioner, ladies and gentlemen, the issue of relations with Russia is one that has often come up in this House, which in itself shows how important this issue is, not just for the institutions, but also for the citizens of the European Union. I welcome your approach, Commissioner, because we have to live in the real world, and because we have to be fully aware of the risks and negative consequences of open confrontation with Russia. We need to try and learn from every conflict situation, by converting them into a strength for the future. We do not underestimate the gravity of the military campaign in Georgia. Prevention is the only policy that could avoid similar developments occurring in neighbouring countries.
Two months ago I asked Mr Solana whether he expected Russia to be more compliant and more ready to compromise after the war in Georgia, or whether it would continue to act in a more confrontational and cavalier fashion. Of course, he did not reply, but today I can conclude that the negative scenario is not going to happen. However, this is also largely up to us. I believe that the challenge facing us is how to build new, pragmatic relations with Russia without compromising the values on which our Union is based. It is therefore important that we have a clear strategy to guarantee that every step towards cooperation on economic, energy and foreign policy issues and on tackling any challenges will be followed by a step towards promoting human rights and democratic reform in Russia.
In conclusion, I would like to point out that it is important to bring to the fore the issues that can engage Russia in implementing the policies that we have in common - I will not list all these issues here. I believe that the approach demonstrated so far by the Commission and the Council will be maintained and be successful.
Thank you.
Mr President, the European Parliament is the only EU institution that is elected directly by the citizens of the EU. It has also been called the conscience of Europe. This conscience has been burdened throughout the years with the conflicts provoked by Russia. Remember the war in Chechnya; remember Ukraine; trucks queuing up for weeks on Finnish, Estonian and Latvian borders; the frozen conflict in Transnistria; cyber attacks on Estonia; a ban on Polish meat. On top of all that now comes Russia's aggression against Georgia.
I am worried that the EU is displaying only timid reactions, tiptoeing around instead of discussing sanctions. We are only encouraging Russia to engage in more irresponsible behaviour. I am convinced that a clear conscience in relation to Russia is not a luxury that the European Union cannot afford.
Mr President, next week they will start constructing a Formula 1 circuit in Moscow. When you construct a circuit, you have to stick to the engineer's plan. There are no two ways about it. We are supposed to be the engineers of democracy in this House, and maybe we should talk, not really about the EU-Russia relationship but about the EU-Kremlin relationship, because the leaders of the Kremlin will change one day, and we hope that they will change for the better.
Of course we want Russia in and we want the Kremlin in. Nobody can argue with that, but the question is: on whose terms? It cannot be on their terms. It has to be on universal terms of universal values. We are supposed to defend the very foundation of the EU. If you are a member of the scouts, you have to be a law-abiding member of the scouts. If we condone these current - how should I say - practices of the Kremlin regime, we are in a way denying ourselves the raison d'être of the EU. We are also betraying the Russian people, because we have to support democratic forces all over the world. No double measures. We have to give hope to those people who are fighting for the fundamental values in life. That is our duty.
If Russia becomes democratic, we must welcome them to any international structure. We have to see far ahead, as our forefathers did. Why should Russia not one day belong to a reformed EU or NATO? We will never know. Mr Monnet and Mr Schuman were very far-sighted people. That is the way forward. This discussion is becoming very serious, so may I remind you - when I think of our relationship - of just one Russian anecdote. A chicken said to a pig, 'Let us have a joint venture. Let us have a breakfast company. I will bring eggs and you will bring bacon'.
(ET) It is clear that we cannot speak of the restoration or improvement of relations with Russia if there is no mutual trust, and that trust cannot be created without the full implementation of the peace plan. I see relations with Moscow from two perspectives. First of all, at Member-State level, where I share the position that it is more sensible to talk about such topics than to sever relations. At European Union level, however, our message is that the Union should consider the desires and fears of us small countries that have experienced a different history. In the same way that aggressive Russian foreign policy or human rights violations cannot be the only message, European Union interests that operate above the heads of the weaker, that is, Eastern European countries cannot also be the its only form of behaviour.
I liked what right-wing French President Nicolas Sarkozy said today: he emphasised the need for dialogue instead of counterattack. He reminded us that it was believed there was no point in going to Moscow, but that doing so nevertheless stopped the Russian forces. Of course we do not need a new Cold War, but we do need to defend our European principles of sovereignty, territorial integrity and value-based politics and democracy.
I call for the European Union to continue to pursue a sustainable foreign policy with Russia and not to sever relations. It is the obligation of members of parliament to resolve tensions. We need diplomacy and also popular diplomacy, a good example of which is the very successful Russian theatre festival that just ended in my country, Estonia. I would also like to call upon the leaders of Europe, the Presidency of the EU and the heads of European Parliament factions not to forget their neighbours' fears and horror that Russia continues to create by pursuing its aggressive politics. It is clear that there is presently very little trust and respect in relations between the European Union and Russia, due to ...
(The President cut off the speaker)
(PL) Thank you for the opportunity to discuss this issue. I believe that all of us in this Chamber want the same thing. We want to cooperate with Russia. We also want a stable, predictable political situation in Europe. Russia certainly also needs us - the European Union - as it wants to sell gas and crude oil, but, most of all, because it has its own internal and external problems. Russia needs our stability, responsibility and strength. How, therefore, do we in this Chamber differ from one another? We differ in the manner in which we wish to proceed in our relations with Russia, in order to achieve the European Union's goals, not only in economic terms, but also in terms of respecting the principles and the system of values in which we believe.
I would like to give you an example from my own experience. In 2001, relations between Russia and Poland were very good indeed, and the Polish Foreign Minister was received in Moscow with honours. The Russian Prime Minister came to Warsaw and negotiated important issues pertaining to our mutual relations, especially in the field of energy. He even extended his visit by one day, a move that is rare under normal circumstances. This in spite of the fact that, just under two years earlier, in 1999, Poland expelled a dozen or so Russian diplomats, who were involved in a variety of activities, none of which had much to do with diplomacy. A short crisis then followed, until the Russians finally acknowledged that it is worth talking to us and taking joint action with us, and this was because when we are in the right, we have the strength to stand our ground.
The Russians are a proud people with great traditions. They appreciate resoluteness and strength in others, more than complicated explanations which say that 'black is not quite black'. When were are clearly in the right, a tough, resolute position is the only solution.
(EL) Mr President, today the European Union faces the challenge of restoring its relations with Russia. These relations must be founded on respect for human rights and adherence to international law. International developments are such that a new strategic relationship needs to be forged between the European Union and Russia. A unified Europe, without the dividing lines of the past, is the ultimate objective.
We must cooperate closely within the framework of the European neighbourhood policy in order to establish stability in the area, given that none of the frozen conflicts in the Caucasus has any serious prospect of resolution without Russia. We have an interest in seeking common solutions to common problems, to continue partnership negotiations as quickly as possible and to enter into dialogue in a spirit of mutual understanding and mutual respect. Only thus will there be any hope of finding solutions to even the most difficult problems in a way which serves the mutual interest. We also need this for the internal policy of stability in Europe as a whole.
The countries of the Caucasus and the United States must be made to understand that broader Euro-Atlantic relations must go hand in glove with the normalisation of relations with Moscow. If the objective truly is collective security, then everyone's cooperation and participation is needed. Otherwise, a return to a cold war mentality will be a one-way street.
(SV) Mr President, the map of Europe has changed through armed attack and war. With this action, Russia has shown that it is prepared to use military force to achieve political aims. Let us not allow this to be pushed aside in the debate that we are having today. This must, of course, affect our view of Russia, but it will also influence the various requirements that need to be imposed in connection with any future cooperation. I would caution those who compare this situation to other states of affairs. Mr Swoboda - please do not compare this situation with Iraq. Iraq was a dictatorship of the most brutal kind and in conflict with the international community. We may have different opinions about what happened, but do not compare Iraq with a European democracy and sovereign state.
There is no excuse for what was done to Georgia. Do not try to excuse what cannot be excused. Neither Russia nor any other country has any legitimate security interests in any other European country. This must be the starting point for all European cooperation. Otherwise the basis for cooperation will be undermined, and the way opened for further violence.
There are a number of areas where we engage in important cooperation that needs to involve Russia. These include the energy sector, Iran and climate change. It is my opinion that Europe and the European Union should be open to cooperation, but clearly with the requirements that need to form the basis of this cooperation. We should welcome cooperation, but should also be clear when it comes to the requirements that need to be imposed. In this way we can also play a part in helping Russia to develop an acceptance of democracy and a respect for fundamental rules. This must form the basis of European policy towards Russia.
(EL) Mr President, Minister, Commissioner, I understand why numerous members take a stand against Russia. They suffered in the past. In Greece we had a civil war which lasted a full four years and left many dead.
So we cannot keep on looking back. We must also acknowledge where Russia is in the right. Have we forgotten that Putin warned that the recognition of Kosovo would unleash a backlash? Have we forgotten that Bush has broken the United States' promise to Russia that ΝΑΤΟ would not expand eastwards?
There is only one policy we should follow and that is the policy formulated by President Sarkozy today when he said that it would be irresponsible to allow a crisis to develop in relations between the European Union and Russia.
Mr President, Russia is no longer the Soviet enemy of free, democratic Europe. Russia is not yet the European Union's strategic partner. One must get out of this ambiguity. Russia is too big to be isolated; Russia is too important to be ignored. The European Union must build on these realities.
The geopolitical crises in the South Caucasus and the Western Balkans prove that Russia and the Euro-Atlantic democracies could enhance, at arm's length, unilateral measures at their leisure, without considering each others' priorities.
The recent financial and economic global crisis proved that Russia and the European Union are interdependent and need each other. Therefore, we must convene a new conference on security and cooperation in the wider Europe, from Vancouver to Shanghai this time, to refound the principles and the rules of international relations and international law of the international organisations...
(The President cut off the speaker)
(PL) Step by step, Russia is regaining control over its neighbours and successfully achieving its objectives in the field of foreign policy. It presents the world with faits accomplis, while European politicians merely spout hypocrisy and weakness. The French President nearly fell over himself to praise Russia, yet Russia did not withdraw its troops from the rebel regions of Georgia, and acknowledged their independence. The German Chancellor, for her part, made assurances in Tbilisi, that Georgia would join NATO. A few weeks later she assured President Medvedev that there was no reason to rush things.
Yes, Russia certainly knows how to reward such loyalty. The German company E.ON has been granted access to Siberian reserves and the energy market, and both countries will jointly build a gas pipeline, an umbilical cord, under the Baltic Sea. The French President, for his part, has signed multi-billion contracts in Moscow concerning the modernisation of the Russian railway system. The most shameful example of Europe's behaviour towards Russia was when President Sarkozy stated that Russia had the right to defend its own citizens.
Are we to believe that the President of the Council did not know that this trick has been used by Russia on several occasions in the past? This is a new Yalta.....
(The President cut off the speaker)
Ladies and gentlemen, I must say that, when you speak at the speed of the last speaker, there is no interpretation because, of course, the interpreters cannot keep up with the speeches. The 'catch-the-eye' procedure is not intended as a cunning way of speaking when you have not been allocated any time. We are going to submit the procedure to the Bureau because increasing numbers of Members are using this. Clearly, when 14 or 15 Members ask for the floor in this way, we simply cannot fit everything in. In any event, please be aware that, if you speak very quickly, only you and your compatriots will be able to understand as no interpreter can keep up at that speed.
Mr President, I have three questions to the Commissioner. She has spoken in favour of the resumption of talks, following colleague Hökmark. What are the EU interests that she will pursue during these talks? Will she require Russian troops - 8 000 of which are still on Georgian territory - to withdraw, in particular from the Kodori Gorge, which Abkhazi regulars have illegally occupied, again taking it from Georgian troops?
Secondly, will Russia consider contributing to the funds required to repair the damage to Georgian citizens and the Georgian infrastructure which their troops caused?
Finally, is it the case that she has information that, whereas Saakashvili is accused of behaving intemperately, there were in fact 400 Russian tanks...
(The President cut off the speaker)
- (SK) We are starting from a false premise, as if we wanted to treat Russia as an enemy. As has already been said many times, we share many strategic common interests with Russia. Globalisation is a fact of life and we should be aware what the real risks are for the future, for peace, for development and for our very existence.
I agree. Let us condemn the disproportionate reaction in Georgia and anything else of that kind. But what was to be expected? We criticise and we react but let us also work with Russia as an equal and potentially a strategic partner and let us contribute proposed solutions at the summit in November. We will thereby at least be looking after our own interests.
(DE) Mr President, Mr President-in-Office of the Council, Commissioner, the previous debate has quite clearly shown that we have very many points of contact with Russia, and many of these points of contact also appear to be points of conflict: the situation in the Caucasus and Georgia and the issue of energy have been discussed many times, and finally also the issue of our common interests in the financial crisis, which has been brought up once again, and rightly so.
My request to the Commission and to the Council would be - and this has been touched on briefly by President Sarkozy - for Europe to stop merely reacting to situations and to try, actively and proactively, to take the initiative and enter into discussions about a range of issues that are important to us. A constructive dialogue with Russia is called for, but it should not always be determined by actions taken by one side.
Mr President, I think the main problem is not Russia, but the EU's personality split - the split between values, temptations and the need to conduct business as usual. The solution is to demonstrate convincingly that the EU is serious about implementing in practice its universal values - it is not about EU values or Russian values - and to ensure that such invasions as happened in Georgia will never take place in Europe again. Georgia is part of Europe.
How should we do that? Not by tiptoeing, as Mr Savi has said, but by taking a clear stand on how to prevent such things happening in future.
My question also concerns the donors' conference. Should we ask Russia to cover part of the damages...
(The President cut off the speaker)
(PL) Building good relations with the Russian Federation poses an enormous challenge for the European Union. The Russian Federation is one of our most powerful partners in political, economic and military terms.
Recent events in Georgia have greatly undermined our trust in our Eastern neighbour. Russian foreign policy has revealed the aspirations of a Kremlin which aims to rebuild a vast, global empire, and does not show sufficient respect for international agreements. Moscow clearly demonstrated its sphere of influence. This placed the European Union in a very difficult situation, albeit one where we fortunately spoke with one voice, although this voice was somewhat muted.
Following the events in Georgia, we should think about how a consistent policy towards Russia can be maintained. The issue of security is a field which currently requires immediate action on our part.
(The President cut off the speaker)
Mr President, I would like to pay a special tribute to Mr Sarkozy, under the French presidency, for ensuring that 90% of the six-point plan has been complied with in terms of troop withdrawal from Georgia. I think the Russian leadership under Mr Putin and Medvedev have belatedly realised that their disproportionate aggression in Georgia was a mistake, as they still need good relations with the West or face economic ruin. Furthermore, only Venezuela, Nicaragua and terrorist Hamas have actually recognised South Ossetia and Abkhazia, which is an embarrassment to their Government, and their closest allies, such as Belarus and Uzbekistan, have resisted such pressures to go along with Russia's new and recently discovered concept of self-determination, which was never applied to the Chechens.
Russia must understand that 19th-century spheres of influence do not apply to the modern world, and hands off Ukraine, and in particular Crimea; hands off Moldova, or the South Caucasus republics for the future. Their territorial integrity must be respected by Moscow in the...
(The President cut off the speaker)
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, I must say that it is to be expected, given the nature of the Union, that we should hear a variety of positions in this House. This debate - and I am delighted to say this - was of a high quality, apart from the remarks by Mr Batten, which I personally found shocking. That speech apart, however, the others have been perfectly legitimate. I would also like to thank Mrs Neyts and Mr Couteaux for their recommendations for reading, which will enable us to enrich our perspective on the relations between Napoleon and Russia, and allow Benita and I to become better acquainted with those between Austria and Russia.
With regard, more fundamentally, to the origin and development of the conflict, I will make three remarks in relation to the EU Presidency: the first is that, obviously, the use of force was an error; the second is that there was a disproportionate reaction by Russia, but, as was emphasised this morning, in order for there to be a reaction, there had to have been some action, even if the reaction remains disproportionate; and the third is that the European Union would like an independent international enquiry on the origin and development of the conflict.
On the extent of the Russian withdrawal and the stability of the Caucasus, I would also like to say that we must not behave as though nothing happened, either. We have been told: 'The Presidency is acting as though relations were normal'. No, I mean, certain things have happened since August, after all. Two months ago, we were confronted with an armed conflict; on 10 October we were able to observe the Russian withdrawal from the adjacent zones. As I said, this is a vital additional step.
This does not mean that Russia has fulfilled all of its obligations, of this we are fully aware - and I am responding here to the speakers who stressed the problems that are present in the region of Akhalgori - but, at this stage, the most important thing is to embark, now, on a political process. This is the goal of the talks currently under way in Geneva. The message of the European Union is that there must no longer be zones of influence on this continent. The European Union and Russia belong to the same neighbourhood, for the benefit of which we need to cooperate, not to oppose one another.
As regards the resumption of negotiations on the partnership, I would say that the negotiation of the future agreement has been postponed, not suspended, for the legal reasons also referred to during this morning's debate, and, as the European Council said on 15 October, the continuation of these negotiations will incorporate the assessment that the Commission and the Council have been asked to carry out. This is entirely logical, as Mrs Neyts has moreover emphasised. I would point out that we need to distinguish clearly between the resumption of negotiations and the holding of the European Union-Russia Summit of 14 November. That summit will take place, and, as this debate has shown, it is more important than ever. The summit in itself is not intended to be an exercise in negotiating the future partnership agreement.
I would also like to return to what several speakers said regarding the notion of interdependence. It is true that such interdependence must be seen in a broad sense. It exists in all fields: it exists in the field of energy, obviously, and I would even say that, for certain EU Member States, it is a dependence that we need to solve by diversifying the sources of supply. Moreover, we are also dependent in the field of international security, and it is for this reason that the European Union must not leave unanswered the proposals of the Russian President, Mr Medvedev, in favour of a new European security framework, even if the European Union's point of view is not necessarily the same as that of Russia.
I would like in this regard to point out, as a number of you have done, our adherence to the Helsinki Final Act and to the Charter of Paris, documents to which Russia is also a signatory, as Mr Onyszkiewicz rightly emphasised. In this context, we clearly need, as several of you have stressed, a sober analysis of our relations with Russia. There is no question of our returning to the Cold War, nor of our compromising our values and our principles. In order to ensure this, however, it is more necessary than ever for us to establish a dialogue with Russia.
I would like to thank all those who have congratulated the French Presidency of the European Union on its work, and especially Mr Wielowieyski and Mr Tannock. The French Presidency acted all the more effectively - and I wish to conclude with this - because it was able to rely on the support of all the Member States, of the European Commission and of this House. Division within the European Union would no doubt be the best way for Russia to weaken the EU.
In light of the very sharp polarisation of the debate between the States that have joined us most recently and the older members of the EU, it should be stressed that, now more than ever, what we need, and this debate has shown it, is unity in our handling of the Georgian crisis, and unity in our dialogue with Russia: unity on the part of the European Union in condemning the use of force by the parties and the violation of territorial integrity; unity of the European Union in its action, that is, in the deployment of civilian observers on the ground; and, finally, unity of the European Union in defining its interests, in particular in the area of energy and in the more global area of international security. It is on the basis of such unity that, when the time comes, negotiations of a future agreement with Russia will resume.
Member of the Commission. - Mr President, this was a very interesting debate but a debate that has shown that the reflections are quite different - there are different points of view and different aspects, and in a similar way we see some different aspects prevailing in the debate in the Council. I absolutely agree with our Council President and our friend that the most important thing is that we speak with one voice, and with a strong voice. This should be done at the next European Summit meeting with Russia.
What are our interests? I think I made this quite clear in my first intervention. Since we are so interdependent, there are all the important interests on the economic side and the energy side, but there are also interests on the world scene. These were mentioned - climate change, energy security, the question of how we can get a future agreement in Copenhagen. What do we do on Iran, on the Middle East? There is a clear interest in all the different issues, and this is what I wanted to stress and reiterate.
We will have a very important discussion at the next General Affairs and External Relations Council on 10 November, and I hope that we will find the right understanding on pursuing negotiations for the new EU-Russia agreement, because these have only been postponed. I think what our President said was very clear. I say this because I think this is the best possible way forward, but at the same time we also have to be firm. We have to treat Russia as it is and not Russia as we wish it to be. That is also clear. That means human rights dialogue as described today and speaking about all the differences. This is what we did at the last summits at which I personally was present.
As regards all the questions that have been asked about the 8 000 troops, the European Council has given a clear answer to that and has noted with satisfaction that Russian troops have withdrawn from the zones adjacent to South Ossetia and Abkhazia as an essential additional step in the implementation of the agreements of 12 August and 8 September, as well as the launch of the Geneva international discussions provided for by those agreements. I think Geneva is the place to continue talks about the political solution. These started with a difficult moment, but the process is launched and now we want to go forward. That is my first point.
Secondly, Russia will not be at the donors' conference, to give you a clear answer, but I think the time will come when the question of damages might have to be brought to the fore, and an international investigation then held. This has already been discussed in the Council, and the Council was in favour of such an international discussion.
Let me now say a word on human rights. As I said before, there are a number of developments inside Russia that give us cause for concern, notably the violent deaths of journalists, restrictions on NGOs, the situation in the Northern Caucasus in general and in Ingushetia in particular. We have also called for full investigations into cases such as the death of Anna Politkovskaya and the recent killing after police arrest of Magomed Yevloyev. The latest round of human rights consultations, as I said, takes place today and will certainly also provide an opportunity to clearly mention those concerns.
We have also made clear to Russia that it needs to cooperate fully with the Council of Europe and to ratify Protocol 14 on the Court of Human Rights and Protocol 6 on the death penalty.
Concerning WTO accession: we, the European Union, remain a strong supporter of WTO accession because we think this will create a level playing field, which is necessary for our Economic Community, and we believe it is in our interests as a major trading partner for Russia to join a rules-based system. But it is also important from the perspective of further development of our bilateral relations. It is most important therefore that we continue to support this issue. We have to continue to engage openly with the Russian side on this important process, but it is clear that we have to find timely solutions with them and for them.
The question of energy security and clear energy was mentioned. Let me just say that we also have an energy dialogue and an environmental dialogue and, therefore, the questions of energy efficiency, clear energy etc. have already been tackled at different G8 meetings and at our EU summits, and will certainly be one of the important themes in the run-up to Copenhagen, where we also need Russia's cooperation. The Commission has supported joint implementation projects under the Kyoto Protocol and is ready to do more, because we think this is a most important issue.
Concerning the European security architecture, I just wanted to clarify that President Medvedev already mentioned this at the June EU-Russia Summit at Khanty-Mansiysk - not after the Georgia crisis but before. I was there and know that very well, so I just wanted to mention it for the purpose of clarification. This is an old Russian idea that has come to the fore again, and I think it interesting that President Sarkozy has proposed to maybe speak about it at an OSCE summit in 2009. We are not yet there, but let me say that it is most important that the question of a security partnership be discussed, but always with regard to all existing security relationships. That is also a clear line that we have to draw.
As a final remark, let me say that it is so important that we advance the question of frozen conflicts - that is clear - and I will propose a Communication on the Eastern Partnership very soon, at the end of November/beginning of December. We have already discussed this in the Council, and it will also have a very strong security component, but we also have other institutional mechanisms like the Minsk Group that should not, therefore, be excluded.
My last words concern cluster bombs, because this was also mentioned. Let me say that we also deeply regret that cluster bombs have been used on both sides, thus creating great obstacles for IDPs to return home. Therefore, we want to engage with the international organisations working in that field in order to clear the affected areas, but also to see that these cluster bombs no longer exist in the future.
The debate is closed.
Written statements (Rule 142)
in writing. - Recent events have raised questions about the nature of our relations in both the short and the long term. We must move on and look ahead. Negotiations between the EU and Russia on a new strategic partnership agreement should continue. It is in the interest of both parties to conclude this agreement. The EU has every interest in promoting a genuine "strategic partnership” with Moscow. We have to be pragmatic and realistic and pursue a results-oriented policy. The EU has to find the best common approach to deal with Russia on issues such as current global economic challenges, energy, economic interdependence, non-proliferation, terrorism and climate change, because these matters are in our fundamental mutual interest. We cannot afford to marginalise Russia, we have to engage with it in a constructive way. Now more than ever, dialogue and long-term cooperation are required. Isolating Russia will not help. Relations need to be strengthened in many fields of mutual interest, in particular with regard to dealing with the current financial crisis and creating the new global financial architectural structure, where cooperation with Russia, as well with China and India, is absolutely necessary, and ensuring stability and security in the shared neighbourhood of the EU and Russia.
in writing. - (FI) The Western world has once again deceived itself in its hopes for Russia. After the break-up of the Soviet Union it was believed that Russia, now free of its ideological shackles and having rejected communism, would at the same time rid itself of totalitarianism, authoritarianism, and the persecution of dissidents. It was believed, like so many times before, that Russia might become closer to Europe and its values. Russia did not become a democratic market economy, however, but a sort of capitalist dictatorship of exploitation, where civil rights have to yield to the law of a mightier force.
In discussions it is sometimes hard to distinguish naïve wishful thinking from calculating pragmatism. The EU Member States have reacted to the war in Georgia in very many ways. Now we have to ask if, for example, the selective attitude to Russia that emphasises economic values does not compromise our common values base. The EU is built upon common values and the idea that all practical problems should be resolved through negotiation, not war. The institution has to be kept alive, so that the smallest members of the EU and those that intend to join might also stay alive. These common principles cannot be traded in Member States' bilateral relations with Russia.
in writing. - (ET) Mr President, several Members of Parliament have stated that greed is the cause of the present financial crisis. In his article that appeared this spring Mr Schöpflin describes this age-old phenomenon as an important factor in EU-Russian relations. I must note that at the time of the publication of his article I had reached the same position taking into consideration the energy-related relations between several EU Member States in recent years. In recent weeks - since the first shock of the August events - this same phenomenon is reflected in the Georgian issue. A certain group of politicians were able to mutually convince themselves, in order to ease their collective conscience, that the main culprit in the conflict was Saakashvili. Perhaps Saakashvili also organised the deportation of Georgians from Moscow two years ago and the summoning of the Pskov paratrooper division to the area on the eve of the battles? I believe that it is more reasonable to see this as the result of the dangerous policy of the restoration of Russian spheres of influence, and we should respond accordingly.
This manifests itself in the economic sector in Russia's need for European Union investment and technology. The European Union needs Russia's raw materials. In 2001, EU Member States accounted for 79% of Russian foreign investment to the tune of nearly USD 30 billion. In May 2004, the twenty-five European Union Member States' share of Russian foreign trade stood at 55%.
It is not in the interest of the Member States of the European Union to allow our relations with Russia to deteriorate. The Union needs to diversify its supply of crude oil and natural gas. Thanks to its political and economic potential, Russia is a serious partner for the European Union. If the European Union wanted to promote ideas on the international arena which differ from those of the United States, then Russia's political support could provide the key to their implementation. For example, the Kyoto Protocol took effect following Russia's ratification of the document, in exchange for which the European Union agreed to Russia's membership of the WTO.